
	
		II
		Calendar No. 212
		110th CONGRESS
		1st Session
		S. 886
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Mr. Bingaman (for
			 himself, Mr. Leahy,
			 Mr. Sununu, Mrs. Feinstein, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 20, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To amend chapter 22 of title 44, United
		  States Code, popularly known as the Presidential Records Act, to establish
		  procedures for the consideration of claims of constitutionally based privilege
		  against disclosure of Presidential records.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Records Act Amendments of
			 2007.
		2.Procedures for consideration of claims of
			 constitutionally based privilege against disclosure
			(a)In generalChapter 22 of title 44,
			 United States Code, is amended by adding at the end the following:
				
					2208.Claims of constitutionally based privilege
				against disclosure
						(a)(1)When the Archivist determines under this
				chapter to make available to the public any Presidential record that has not
				previously been made available to the public, the Archivist shall—
								(A)promptly provide notice of such
				determination to—
									(i)the former President during whose term of
				office the record was created; and
									(ii)the incumbent President; and
									(B)make the notice available to the
				public.
								(2)The notice under paragraph (1)—
								(A)shall be in writing; and
								(B)shall include such information as may be
				prescribed in regulations issued by the Archivist.
								(3)(A)Upon the expiration of the 20-day period
				(excepting Saturdays, Sundays, and legal public holidays) beginning on the date
				the Archivist provides notice under paragraph (1)(A), the Archivist shall make
				available to the public the record covered by the notice, except any record (or
				reasonably segregable part of a record) with respect to which the Archivist
				receives from a former President or the incumbent President notification of a
				claim of constitutionally based privilege against disclosure under subsection
				(b).
								(B)A
				former President or the incumbent President may extend the period under
				subparagraph (A) once for not more than 20 additional days (excepting
				Saturdays, Sundays, and legal public holidays) by filing with the Archivist a
				statement that such an extension is necessary to allow an adequate review of
				the record.
								(C)Notwithstanding subparagraphs (A) and (B),
				if the period under subparagraph (A), or any extension of that period under
				subparagraph (B), would otherwise expire after January 19 and before July 20 of
				the year in which the incumbent President first takes office, then such period
				or extension, respectively, shall expire on July 20 of that year.
								(b)(1)For purposes of this section, any claim of
				constitutionally based privilege against disclosure shall be asserted
				personally by a former President or the incumbent President, as
				applicable.
							(2)A
				former President or the incumbent President shall notify the Archivist, the
				Committee on Oversight and Government Reform of the House of Representatives,
				and the Committee on Homeland Security and Governmental Affairs of the Senate
				of a privilege claim under paragraph (1) on the same day that the claim is
				asserted under paragraph (1).
							(c)(1)The Archivist shall not make publicly
				available a Presidential record that is subject to a privilege claim asserted
				by a former President until the expiration of the 20-day period (excluding
				Saturdays, Sundays, and legal public holidays) beginning on the date the
				Archivist is notified of the claim.
							(2)Upon the expiration of such period the
				Archivist shall make the record publicly available unless otherwise directed by
				a court order in an action initiated by the former President under section
				2204(e).
							(d)(1)The Archivist shall not make publicly
				available a Presidential record that is subject to a privilege claim asserted
				by the incumbent President unless—
								(A)the incumbent President withdraws the
				privilege claim; or
								(B)the Archivist is otherwise directed by a
				final court order that is not subject to appeal.
								(2)This subsection shall not apply with
				respect to any Presidential record required to be made available under section
				2205(2)(A) or (C).
							(e)The Archivist shall adjust any otherwise
				applicable time period under this section as necessary to comply with the
				return date of any congressional subpoena, judicial subpoena, or judicial
				process.
						.
			(b)RestrictionsSection 2204 of title 44, United States
			 Code (relating to restrictions on access to presidential records) is amended by
			 adding at the end the following:
				
					(f)The Archivist shall not make available any
				original presidential records to any individual claiming access to any
				presidential record as a designated representative under section 2205(3) if
				that individual has been convicted of a crime relating to the review,
				retention, removal, or destruction of records of the
				Archives.
					.
			(c)Conforming amendments(1)Section 2204(d) of title 44, United
			 States Code, is amended by inserting , except section 2208,
			 after chapter.
				(2)Section 2207 of title 44, United
			 States Code, is amended in the second sentence by inserting , except
			 section 2208, after chapter.
				(d)Clerical amendmentThe table of sections at the beginning of
			 chapter 22 of title 44,
			 United States Code, is amended by adding at the end the following:
				
					
						2208. Claims of
				constitutionally based privilege against
				disclosure.
					
					.
			3.Executive order of november 1,
			 2001Executive Order number
			 13233, dated November 1, 2001 (66 Fed. Reg. 56025), shall have no force or
			 effect.
		
	
		June 20, 2007
		Reported without amendment
	
